DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
This communication is in response to Application No. 17/672,107 filed on 2022.02.15.

Claims 1-20 are currently pending and have been examined.  

This application is a continuation of U.S. application No. 15/036938 filed on 2015.05.16 now U.S Patent 11,261,742. See MPEP 201.07. In accordance with MPEP 609.02 A.2 and MPEP 2001.06 (b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. In accordance with MPEP 2001.06 (b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Patent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP 609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Patent Application is relevant in this application.

Drawings
	The drawings filed 2022.02.15 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,261,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-20 of the instant application are disclosed in claims 1-18 of U.S. Patent No. 11,261,742.

Instant application
US 11,261,742
1. A coated article comprising:
 a substrate; and 
an MCrAlY coating supported on the substrate, where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium, the composition of the MCrAlY coating varying in an amount of at least one of Cr, Al, and Y by lateral location on the substrate and with respect to localized property requirements.  

1. A coated article comprising: 
a substrate; and 
an MCrAlY coating supported on a surface of substrate, where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium, the composition of the MCrAlY coating varying in an amount of at least one of Cr, Al, and Y by lateral location along the substrate and with respect to localized property requirements of at least one of oxidation resistance, corrosion resistance, erosion resistance, spallation resistance, creep resistance, fatigue resistance, or impact resistance.


2. The coated article as recited in claim 1, wherein the localized property requirements are selected from the group consisting of corrosion resistance, erosion resistance, spallation resistance, fatigue resistance, oxidation resistance, creep resistance, impact resistance, and combinations thereof.  

(Claim 1)
3. The coated article as recited in claim 1, wherein the composition of the MCrAlY coating varies in the amount of Cr.  

2. The coated article as recited in claim 1, wherein the composition of the MCrAlY coating varies in the amount of Cr.
4. The coated article as recited in claim 1, wherein the composition of the MCrAlY coating varies in the amount of Al.  

3. The coated article as recited in claim 1, wherein the composition of the MCrAlY coating varies in the amount of Al.
5. The coated article as recited in claim 1, wherein the composition of the MCrAlY coating varies in the amount of Y.  

4. The coated article as recited in claim 1, wherein the composition of the MCrAlY coating varies in the amount of Y.
6. The coated article as recited in claim 1, wherein the MCrAlY coating includes at least one alloying element of Co, tantalum (Ta), tungsten (W), molybdenum (Mo), silicon (Si), hafnium (Hf), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to localized property requirements.  

5. The coated article as recited in claim 1, wherein the MCrAlY coating includes at least one alloying element of cobalt (Co), tantalum (Ta), tungsten (W), molybdenum (Mo), silicon (Si), hafnium (Hf), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to the localized property requirements.
7. The coated article as recited in claim 1, wherein the MCrAlY coating includes at least one alloying element of tantalum (Ta), tungsten (W), molybdenum (Mo), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to localized property requirements such that the MCrAlY includes at least one of Ta, W, Mo, and Zr at a first location on the substrate and the MCrAlY coating is free of any Ta, W, Mo, and Zr at a second location on the substrate.  

6. The coated article as recited in claim 1, wherein the MCrAlY coating includes at least one alloying element of tantalum (Ta), tungsten (W), molybdenum (Mo), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to the localized property requirements such that the MCrAlY includes at least one of Ta, W, Mo, and Zr at a first location on the substrate and the MCrAlY coating is free of any Ta, W, Mo, and Zr at a second location on the substrate.
8. The coated article as recited in claim 1, wherein the substrate is an airfoil, and 
the composition of the MCrAlY coating varies between a leading edge of the airfoil and another location on the airfoil 
to provide better erosion resistance at the leading edge relative to the other location on the airfoil.  

  

7. The coated article as recited in claim 1,
 wherein the substrate is an airfoil, and 
the composition of the MCrAlY coating varies between a leading edge of the airfoil and another location on the airfoil.
9. The coated article as recited in claim 1, wherein the MCrAlY coating is functionally graded between locations that vary in composition.  


8. The coated article as recited in claim 1, wherein the MCrAlY coating includes a compositional transition between a first location having a first composition and a second location having a second composition.
10. The coated article as recited in claim 1, wherein the MCrAlY coating is a continuous coating.
9. The coated article as recited in claim 1, wherein the MCrAlY coating is a continuous coating.
11. A gas turbine engine comprising: an article having a substrate and an MCrAlY coating supported on the substrate, where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium, the composition of the MCrAlY coating varying in at least one of Cr, Al, and Y by lateral location on the substrate with respect to localized property requirements.  

10. A gas turbine engine comprising: an article having a substrate and an MCrAlY coating supported on a surface of the substrate, where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium, the composition of the MCrAlY coating varying in at least one of Cr, Al, and Y by lateral location along the substrate with respect to localized property requirements of at least one of oxidation resistance, corrosion resistance, erosion resistance, spallation resistance, creep resistance, fatigue resistance, or impact resistance.
12. The gas turbine engine as recited in claim 11, including a compressor section, a combustor in fluid communication with the compressor section, and a turbine section in fluid communication with the combustor.  

11. The gas turbine engine as recited in claim 10, including a compressor section, a combustor in fluid communication with the compressor section, and a turbine section in fluid communication with the combustor.
13. The gas turbine engine as recited in claim 11, wherein the localized property requirements are selected from the group consisting of corrosion resistance, erosion resistance, spallation resistance, fatigue resistance, oxidation resistance, creep resistance, impact resistance, and combinations thereof.  

(Claim 10) … with respect to localized property requirements of at least one of oxidation resistance, corrosion resistance, erosion resistance, spallation resistance, creep resistance, fatigue resistance, or impact resistance.
14. The gas turbine engine as recited in claim 11, wherein the composition of the MCrAlY coating varies in the amount of Cr.
12. The gas turbine engine as recited in claim 10, wherein the composition of the MCrAlY coating varies in the amount of Cr.
15. The gas turbine engine as recited in claim 11, wherein the composition of the MCrAlY coating varies in the amount of Al.  

13. The gas turbine engine as recited in claim 10, wherein the composition of the MCrAlY coating varies in the amount of Al.
16. The gas turbine engine as recited in claim 11, wherein the composition of the MCrAlY coating varies in the amount of Y.
14. The gas turbine engine as recited in claim 10, wherein the composition of the MCrAlY coating varies in the amount of Y.
17. The gas turbine engine as recited in claim 11, wherein the MCrAlY coating includes at least one alloying element of Co, tantalum (Ta), tungsten (W), molybdenum (Mo), silicon (Si), hafnium (Hf), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to localized property requirements.  

15. The gas turbine engine as recited in claim 10, wherein the MCrAlY coating includes at least one alloying element of cobalt (Co), tantalum (Ta), tungsten (W), molybdenum (Mo), silicon (Si), hafnium (Hf), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to the localized property requirements.
18. The gas turbine engine as recited in claim 11, wherein the MCrAlY coating includes at least one alloying element of tantalum (Ta), tungsten (W), molybdenum (Mo), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to localized property requirements such that the MCrAlY includes at least one of Ta, W, Mo, and Zr at a first location on the substrate and the MCrAlY coating is free of any Ta, W, Mo, and Zr at a second location on the substrate.  

16. The gas turbine engine as recited in claim 10, wherein the MCrAlY coating includes at least one alloying element of tantalum (Ta), tungsten (W), molybdenum (Mo), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to the localized property requirements such that the MCrAlY includes at least one of Ta, W, Mo, and Zr at a first location on the substrate and the MCrAlY coating is free of any Ta, W, Mo, and Zr at a second location on the substrate.
19. The gas turbine engine as recited in claim 11, wherein the substrate is an airfoil in a turbine section of the engine, and the composition of the MCrAlY coating varies between a leading edge of the airfoil and another location on the airfoil to provide better erosion resistance at the leading edge relative to the other location on the airfoil.  

17. The gas turbine engine as recited in claim 10, wherein the substrate is an airfoil in a turbine section of the engine, and the composition of the MCrAlY coating varies between a leading edge of the airfoil and another location on the airfoil.
20. The gas turbine engine as recited in claim 11, wherein the MCrAlY coating is functionally graded between locations that vary in composition.
18. The gas turbine engine as recited in claim 10, wherein the MCrAlY coating includes a compositional transition between a first location having a first composition and a second location having a second composition.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 11 the recitation “varying in an amount of at least one of Cr, Al, and Y by location on the substrate and with respect to localized property requirements” is indefinite because it is unclear what is being claimed as to “with respect to localized property requirements”. The metes and bounds of the claim are unclear as the “requirements” are not defined therefore it is unclear what the claim does and does not require. For example, it is not clear what “property requirement” refers to, the coated article, the substrate, the coating or some combination thereof.
Claims 2-10 and 12-20 are rejected as depending from claims 1 and 11 respectively.
Claims  6-7 and 17-18 are indefinite because it is unclear what is being claimed as to “with respect to localized property requirements” as it is unclear if reference is being made to the “localized property requirements” recited in claims 1 and 11 or something different.  A suggested correction is “the localized property requirements”.  
In claims 8 and 19 the use of the word “better” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.

NOTE: any prior art rejection provided below is made as best understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-11,  and 14-18, as best understood in view of the issues above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0102360 A1  to SUBRAMANIAN et al. (cited by applicant).
Regarding claim 1
SUBRAMANIAN et al. disclose a coated article comprising: 
a substrate (58, fig. 3); and 
an MCrAlY coating (62) supported on the substrate (fig. 3), where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium ([0003] Common bond coat materials include MCrAlY and MCrAlRe, where M may be nickel, cobalt, iron or a mixture thereof), the composition of the MCrAlY coating varying in an amount of at least one of Cr, Al, and Y by location on the substrate and with respect to localized property requirements (Claim 5 - varying the composition of the particles of bond coating material during the step of directing particles of bond coating material to produce a layer of bond coating material having varying properties across its depth).

Regarding claims 3-5 and 14-16
 SUBRAMANIAN et al. disclose [claims 3 and 14]  wherein the composition of the MCrAlY coating varies in the amount of Cr, [claims 4 and 15] wherein the composition of the MCrAlY coating varies in the amount of Al, [claims 5 and 16]  wherein the composition of the MCrAlY coating varies in the amount of Y ([0024]; Claim 5 - varying the composition of the particles of bond coating material during the step of directing particles of bond coating material to produce a layer of bond coating material having varying properties across its depth).

Regarding claim 6
SUBRAMANIAN et al. disclose wherein the MCrAlY coating includes at least one alloying element of Co, tantalum (Ta), tungsten (W), molybdenum (Mo), silicon (Si), hafnium (Hf), and zirconium (Zr) ([0024]), and the amount of the alloying element differs by location on the substrate and with respect to localized property requirements ([0024]; Claim 5 - varying the composition of the particles of bond coating material during the step of directing particles of bond coating material to produce a layer of bond coating material having varying properties across its depth).

Regarding claim 7
 SUBRAMANIAN et al. disclose wherein the MCrAlY coating includes at least one alloying element of tantalum (Ta), tungsten (W), molybdenum (Mo), and zirconium (Zr), and the amount of the alloying element differs by location on the substrate and with respect to localized property requirements such that the MCrAlY includes at least one of Ta, W, Mo, and Zr at a first location on the substrate and the MCrAlY coating is free of any Ta, W, Mo, and Zr at a second location on the substrate ([0024]).

Regarding claim 8
 SUBRAMANIAN et al. disclose wherein the substrate is an airfoil, and the composition of the MCrAlY coating varies between a leading edge of the airfoil and another location on the airfoil to provide better erosion resistance at the leading edge relative to the other location on the airfoil (claim 14).

Regarding claim 10
  SUBRAMANIAN et al. disclose wherein the MCrAlY coating is a continuous coating (figures do not show a non-continuous coating).

Regarding claim 11
SUBRAMANIAN et al. disclose a gas turbine engine comprising: 
an article having a substrate (58, fig. 3) and an MCrAlY coating (62) supported on the substrate (fig. 3), where the M includes at least one of nickel, cobalt, and iron, Cr is chromium, Al is aluminum, and Y is yttrium ([0003] Common bond coat materials include MCrAlY and MCrAlRe, where M may be nickel, cobalt, iron or a mixture thereof), the composition of the MCrAlY coating varying in at least one of Cr, Al, and Y by location on the substrate with respect to localized property requirements (Claim 5 - varying the composition of the particles of bond coating material during the step of directing particles of bond coating material to produce a layer of bond coating material having varying properties across its depth).

Regarding claim 17 - See explanation for claim 6.

Regarding claim 18 – See explanation for claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN et al. in view of US 3,928,026 A to HECHT et al. 
Regarding claim 2
 SUBRAMANIAN et al. do not disclose wherein the localized property requirements are selected from the group consisting of corrosion resistance, erosion resistance, spallation resistance, fatigue resistance, oxidation resistance, creep resistance, impact resistance, and combinations thereof.
If an invention is created by applying a known improvement technique in a way that would yield predictable results the invention is obvious. HECHT et al. teach the effect of varying amounts of cobalt on oxidation and corrosion (e.g. figs. 4-5) therefore the technique of improving at least one of oxidation or corrosion is known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in SUBRAMANIAN et al. the claimed limitation in view of the teachings of HECHT et al., for the purpose of improving at least one of oxidation or corrosion. 
Similarly, the selection of particular composition amounts would be obvious to one of ordinary skill in the art as a matter of design choice. 

Regarding claim 13 - See explanation for claim 2.


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/1/2022